Appellant was convicted of the offense of murder in the second degree, and given a sentence of 14 years in the penitentiary.
The trial appears to have been had and judgment of conviction entered on March 18, 1925. The bill of exceptions was not presented *Page 216 
until June 17, 1925, more than 90 days from the date of trial. It follows that the motion of the Attorney General to strike the bill of exceptions must be and is hereby granted. Code 1923, §§ 6433 and 6434.
There being no prejudicial error in the record, the judgment is affirmed.
Affirmed.